Citation Nr: 1014477	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to 
March 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the Veteran's claim for 
service connection for diabetes mellitus and assigned an 
initial 20 percent rating retroactively effective from 
December 30, 2001.  He appealed, seeking a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a Veteran appeals his initial rating, VA must 
consider whether to "stage" the rating to compensate him 
for times since the effective date of the award when the 
disability may have been more severe than at others).

In February 2007, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  This additional 
development included providing the Veteran proper notice to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), obtaining additional treatment records, and having 
him reexamined to reassess the severity of his diabetes - 
including to address relevant rating criteria.  
Upon completion of this additional development, the AMC 
continued to deny the claim in a November 2009 supplemental 
statement of the case (SSOC) and has since returned the file 
to the Board for further appellate consideration of the 
claim.

Additional issues of entitlement to service connection for 
peripheral neuropathy of the lower extremities and erectile 
dysfunction, both claimed as secondary to (i.e., residual 
complications of) the service-connected diabetes mellitus, 
have been raised by the record but have not been adjudicated 
by the RO as the agency of original jurisdiction (AOJ).  
Therefore, since the Board does not have jurisdiction over 
these additional claims, they are referred to the RO for 
appropriate development and consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board generally does not 
have jurisdiction over an issue not yet adjudicated by the 
RO).


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and a 
restricted diet but has not required him to limit or regulate 
his activities.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for the diabetes mellitus.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance with the 
development of their claims.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, pursuant to the Board's February 2007 remand, 
letters satisfying the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) were sent to the Veteran 
in March 2007, February 2008, August 2008, May 2009, and 
July 2009.  The March 2007 letter also included information 
concerning the disability rating and effective date elements 
of his claim.  See Dingess, supra.  Thereafter, the AMC 
readjudicated his claim in a November 2009 SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (indicating that if, for whatever reason, 
VCAA notice was not provided prior to initially adjudicating 
a claim or, if provided, the notice was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in SSOC, such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.

Moreover, since this appeal arises from the initial rating 
assigned by the RO after granting service connection for 
diabetes mellitus, VCAA notice concerning this downstream 
disability rating element of the claim is not required.  The 
courts have held that where the underlying claim for service 
connection has been granted and there is disagreement 
regarding a downstream issue, such as an initial rating, 
the claim as it arose in its initial context has been 
substantiated and there is no need to provide additional VCAA 
notice concerning the downstream issue.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. 
§ 7105(d) require VA to issue a statement of the case (SOC) 
if the disagreement concerning the downstream issue is not 
resolved.  Here, the RO provided this necessary SOC in May 
2005, wherein it cited the statutes and regulations governing 
the assignment of the initial 20 percent rating for diabetes 
mellitus and discussed the reasons and bases for not 
assigning a higher initial rating.  



In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
(including as a result of the Board's February 2007 remand) 
obtained all pertinent records the Veteran identified as 
relevant to his claim, including recent VA and private 
treatment records.  He was also afforded a VA examination in 
April 2007, which includes a September 2009 addendum report, 
in which his diabetes mellitus was evaluated for compensation 
purposes.  The report of that examination and addendum 
provides the information needed to properly rate this 
disability, including specifically in terms of addressing the 
relevant rating criteria.  38 C.F.R. §§ 3.327, 4.2; Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  So another VA compensation 
examination is not needed and there has been substantial 
compliance with the Board's remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999).

In his response to the November 2009 SSOC, received in 
December 2009, the Veteran indicated he had more information 
or evidence to submit in support of his appeal.  He therefore 
asked for VA to wait 30 days to give him a chance to submit 
this information or evidence.  But he did not submit any such 
additional evidence in the next 30 days (the only additional 
evidence received was a written brief presentation from his 
representative).  Therefore, since when responding to that 
SSOC he expressed his understanding that if this additional 
evidence was not submitted within 30 days, his case would be 
returned to the Board, the Board is going ahead and deciding 
his appeal based on the evidence of record.  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.



II.  Entitlement to an Initial 
Rating Higher than 20 Percent for 
Diabetes Mellitus

The Veteran served in the Republic of Vietnam during the 
Vietnam era and eventually developed type II (adult-onset) 
diabetes mellitus.  As a result, the RO issued a rating 
decision in July 2003 granting service connection and 
assigning an initial 20 percent rating for this resultant 
disability.  He appealed that decision by requesting an 
initial rating higher than 20 percent.  See Fenderson v. 
West, 12 Vet. App 119 (1999) (holding that, when a Veteran 
timely appeals his initial rating, VA must consider whether 
his rating should be "staged" to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's diabetes mellitus was rated as 20-percent 
disabling under Diagnostic Code (DC) 7913.  Under this code, 
a 20 percent rating is assigned if the diabetes requires 
insulin and a restricted diet, or where oral hypoglycemic 
agents and a restricted diet are required.  The next higher 
rating of 40 requires insulin, a restricted diet, and 
regulation of activities.  An even higher 60 percent rating 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Lastly, a 100 percent rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.

According to Note (1) in this code, evaluate compensable 
complications of the diabetes separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  Note (2) 
indicates that, when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  Id.

Turning now to the facts of this particular case.  While the 
Veteran's diabetes mellitus requires insulin and a restricted 
diet, both of which are required for a higher 40 percent 
rating, there simply is no credible indication this condition 
also requires limiting or regulating his activity, which is 
another requirement for this higher 40 percent rating under 
DC 7913.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (indicating that use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).  Therefore, absent 
satisfaction of this additional requirement, there is no 
basis for assigning an initial rating higher than 20 percent 
for his diabetes mellitus.  

In making this determination, the Board has reviewed several 
VA examination reports, as well as various private and VA 
treatment records.  These records show the Veteran's diabetes 
mellitus has been managed with the use of a restricted diet 
and insulin since November 2003.  However, none of these 
records indicates he also must regulate his activities to 
control his diabetes.  Indeed, to the contrary, 
he is actively encouraged to exercise and recreate.

The Veteran was examined for VA compensation purposes in June 
2003 and more recently in April 2007.  The June 2003 
examination report indicates he was on a restricted diet to 
control his diabetes, while the April 2007 examination report 
notes that, in addition to a restricted diet, he had been on 
insulin since November 2003.  However, neither report 
indicates he was required to restrict his activities.  
In fact, the April 2007 VA examination report includes a 
medical opinion that his activities are unrestricted.  And, 
in a September 2009 addendum opinion, this same examiner 
indicated there was no basis for altering this opinion after 
reviewing recent treatment records.  Thus, these VA 
examination reports provide compelling evidence against the 
assignment of a disability rating higher than 20 percent 
since the initial grant of service connection.

The Board also reviewed numerous VA and private outpatient 
treatment records dated from 2002 to 2009, none of which 
indicates the Veteran's diabetes mellitus has restricted his 
activities or requires that he regulate them.  Indeed, 
several records indicate just the opposite, as a May 2003 
report notes he was encouraged to diet and exercise; a July 
2005 report notes he exercised on a treadmill weekly; 
a February 2006 report also notes he had been exercising on a 
treadmill every day; and a July 2006 report notes he had been 
exercising regularly and that he "feels great."  In sum, 
these records clearly show that he is not required to 
restrict or regulate his activities because of his diabetes 
mellitus.  

Since there is no credible indication the Veteran is required 
to restrict or regulate his activities on account of his 
diabetes mellitus, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
this disability since the initial grant of service 
connection.  His unsubstantiated lay testimony is 
probatively outweighed by the objective medical findings to 
the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability, even where not 
corroborated by contemporaneous medical evidence, but also 
recognizing the Board retains the authority to weigh this lay 
evidence against the other evidence of record, including 
medical evidence).  See, too, Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Because the preponderance of the evidence is against the 
Veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

III.  Consideration of an Extra-Schedular Evaluation

The Board also finds that the 20 percent schedular rating 
assigned for the Veteran's diabetes mellitus is not 
inadequate, such that the claim should be referred to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Service for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  That is to say, there 
is no evidence that his diabetes has caused marked 
interference with employment - meaning above and beyond that 
contemplated by his 20 percent schedular rating for this 
disability, or has required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  Id.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).

The Board finds that the Veteran's symptomatology and 
limitation in occupational functioning are reasonably 
contemplated by the rating schedule.  It is therefore 
unnecessary to reach the question of whether his diabetes has 
caused marked interference with his employment.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).



But even assuming for the sake of argument that his 
limitations are not reasonably contemplated by DC 7319, there 
is still no evidence that his diabetes has caused marked 
interference with employment, meaning above and beyond that 
contemplated by the assigned 20 percent rating.  Indeed, the 
April 2007 VA examination report includes a medical opinion 
that the Veteran's diabetes has not impacted his ability to 
work as a fire fighter.  There also is no indication he has 
been hospitalized for his diabetes; rather, his evaluation 
and treatment has been on an outpatient basis, not as an 
inpatient, much less frequent inpatient.  Under these 
circumstances, the Board is not required to remand this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).  


ORDER

The claim for an initial rating higher than 20 percent for 
diabetes mellitus is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


